Name: Commission Implementing Regulation (EU) No 1155/2014 of 29 October 2014 correcting the Swedish language version of Commission Implementing Regulation (EU) No 564/2013 on the fees and charges payable to the European Chemicals Agency pursuant to Regulation (EU) No 528/2012 of the European Parliament and of the Council concerning the making available on the market and use of biocidal products (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: accounting;  marketing;  EU institutions and European civil service;  chemistry
 Date Published: nan

 30.10.2014 EN Official Journal of the European Union L 309/28 COMMISSION IMPLEMENTING REGULATION (EU) No 1155/2014 of 29 October 2014 correcting the Swedish language version of Commission Implementing Regulation (EU) No 564/2013 on the fees and charges payable to the European Chemicals Agency pursuant to Regulation (EU) No 528/2012 of the European Parliament and of the Council concerning the making available on the market and use of biocidal products (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 528/2012 of the European Parliament and of the Council of 22 May 2012 concerning the making available on the market and use of biocidal products (1), and in particular Article 80(1) thereof, Whereas: (1) There is an error in the Swedish language version of Commission Implementing Regulation (EU) No 564/2013 (2) which should be corrected. The other language versions are not affected. (2) Implementing Regulation (EU) No 564/2013 should therefore be corrected accordingly. (3) The measures provided for in this Implementing Regulation are in accordance with the opinion of the Standing Committee on Biocidal Products, HAS ADOPTED THIS REGULATION: Article 1 Concerns only the Swedish language version. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 October 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 167, 27.6.2012, p. 1. (2) Commission Implementing Regulation (EU) No 564/2013 of 18 June 2013 on the fees and charges payable to the European Chemicals Agency pursuant to Regulation (EU) No 528/2012 of the European Parliament and of the Council concerning the making available on the market and use of biocidal products (OJ L 167, 19.6.2013, p. 17).